UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 April 30, 2014 Date of Report (date of earliest event reported) LEGEND OIL AND GAS LTD. (Exact name of registrant as specified in its charter) Colorado 000-49752 84-1570556 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer I.D. Number) 1218 3rd Avenue, Suite 505 Seattle, WA 98101 (Address of principal executive offices) Registrant’s telephone number, including area code: (206) 206-910-2687 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02 Termination of a Material Definitive Agreement. On April 30, 2014, Legend Oil and Gas, Ltd. (the “Company”) and New Western Energy Corporation (“NWTR”) terminated the Agreement and Plan of Merger between the parties dated January 23, 2014 (the “Agreement”). The Agreement provided for the merger of the Company and NWTR, There was no material relationship between the Company and NWTR. The Agreement was terminated by mutual consent of both the Company and NWTR. There were no early termination penalties incurred by the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 1, 2014 LEGEND OIL AND GAS LTD By: /s/Marshall Diamond-Goldberg Marshall Diamond-Goldberg President
